Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sarah B. Adriano on 3/17/2021.
Examiner’s Amendment to Claims:

Cancel claims 12-13.

In claim 9, line 2, after “as defined by”, delete “6” and substitute therefor --- claim 6 ----.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 and 14 are drawn to a polynucleotide encoding a fusion protein selectively binding collagen and having ectonucleotidase activity, which comprises an extracellular domain of glycoprotein VI fused via a first linker sequence to the N-terminus of an amino acid sequence of an Fc region, whereby the C-terminus of the Fc region is linked via a second linker sequence to an amino acid sequence of the extracellular domain of a CD39 protein, the fusion protein comprising 
(a) an amino acid sequence of the extracellular domain of human glycoprotein VI at least 98-99% identical to SEQ ID NO: 2;
 (b) an amino acid sequence of an Fc region at least 98-99% identical to SEQ ID NO: 3; 

 (d) an amino acid sequence of the second linker at least 98-9% identical to SEQ ID NO: 5, vectors and host cells comprising said polynucleotide, expression product thereof, compositions comprising said fusion product and methods of preparing said expression product.
Claimed polynucleotide is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said polynucleotide is also non-obvious. 
Since said polynucleotide is both novel and non-obvious vectors and host cells comprising said polynucleotide, expression product thereof, compositions comprising said fusion product and methods of preparing said expression product as specifically claimed, are also novel and non-obvious.
Claims 1-11 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656